Case 1:19-cv-05219-FB-ST Document 15 Filed 05/27/20 Page 1 of 2 PageID #: 158




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
J&J SPORTS PRODUCTIONS, INC.,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 19-CV-5219 (FB) (ST)
OSCAR CORTEZ, individually and
d/b/a EL MIXTECO BAR; CLEMENTE
CORTEZ, individually and d/b/a EL
MIXTECO BAR; MARCOS CORTEZ,
individually and d/b/a EL MIXTECO
BAR; and EL MIXTECO, INC., an
unknown business entity, d/b/a EL
MIXTECO BAR,

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Tiscione issued a Report and Recommendation (“R&R”)

recommending that Defendants’ motion to set aside default be granted and the

Clerk’s entry of default be vacated. The R&R warned that “[f]ailure to file timely

objections shall constitute a waiver of those objections both in the District Court and

on later appeal to the United States Court of Appeals.” R&R at 8. The Court then

entered an order setting May 6, 2020, as the deadline for objections. No objections

have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.
Case 1:19-cv-05219-FB-ST Document 15 Filed 05/27/20 Page 2 of 2 PageID #: 159




See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review. Accordingly, the Clerk shall grant Defendants’

motion to set aside default and shall vacate the entry of default.

      SO ORDERED.



                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
May 26, 2020




                                          2
